 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       JOSE DIAZ,                                     No. 2:18-cv-1225 DB
12                        Plaintiff,
13             v.                                       ORDER
14       ANDREW SAUL, Commissioner of Social
         Security,1
15

16                        Defendant.
17

18            This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.2

20   Plaintiff’s motion argues that the Administrative Law Judge erred by improperly rejecting witness

21   testimony and by finding that plaintiff did not meet a Listing Impairment.

22   ////

23   ////

24   1
       Andrew Saul became the Commissioner of the Social Security Administration on June 17,
25   2019. See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30,
     2019). Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C.
26   § 405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person
     holding the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
27
     2
       Both parties have previously consented to Magistrate Judge jurisdiction over this action
28
     pursuant to 28 U.S.C. § 636(c). (See ECF Nos. 7 & 13.)
                                                    1
 1          For the reasons explained below, plaintiff’s motion is granted, the decision of the

 2   Commissioner of Social Security (“Commissioner”) is reversed, and the matter is remanded for

 3   further proceedings consistent with this order.

 4                                  PROCEDURAL BACKGROUND

 5          In January of 2015, plaintiff filed applications for Disability Insurance Benefits (“DIB”)

 6   under Title II of the Social Security Act (“the Act”) and for Supplemental Security Income

 7   (“SSI”) under Title XVI of the Act alleging disability beginning on January 1, 2014. (Transcript

 8   (“Tr.”) at 19, 221-22, 224-28.) Plaintiff’s alleged impairments included major depressive

 9   disorder with psychotic features and schizophrenia. (Id. at 253.) Plaintiff’s applications were

10   denied initially, (id. at 123-27, 129-33), and upon reconsideration. (Id. at 138-42, 144-49.)

11          Plaintiff requested an administrative hearing and a hearing was held before an

12   Administrative Law Judge (“ALJ”) on December 22, 2016. (Id. at 38-72.) Plaintiff was

13   represented by an attorney and testified at the administrative hearing. (Id. at 38-40.) In a

14   decision issued on April 7, 2017, the ALJ found that plaintiff was not disabled. (Id. at 32.) The

15   ALJ entered the following findings:

16                  1. The claimant meets the insured status requirements of the Social
                    Security Act through June 30, 2014.
17
                    2. The claimant has not engaged in substantial gainful activity
18                  since January 1, 2014, the alleged onset date (20 CFR 404.1571 et
                    seq., and 416.971 et seq.).
19
                    3. The claimant has the following severe impairments: depression;
20                  ADHD; paranoid schizophrenia (20 CFR 404.1520(c) and
                    416.920(c)).
21
                    4. The claimant does not have an impairment or combination of
22                  impairments that meets or medically equals the severity of one of
                    the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
23                  (20 CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925
                    and 416.926).
24
                    5. After careful consideration of the entire record, I find that the
25                  claimant has the residual functional capacity to perform a full range
                    of work at all exertional levels but with the following non-exertional
26                  limitations: he can exercise only simple work-related judgments; he
                    can handle no more than occasionally (sic) changes to the routine
27                  work setting; he can perform routine, repetitive working (sic) a stable
                    environment; he cannot be expected to work as a member of a team,
28                  but is capable of being in the same work environment with
                                                         2
 1                     coworkers; he can occasionally interact with coworkers and
                       supervisors; he can have no interaction with the public; he cannot be
 2                     expected to engage in independent planning and goal setting but can
                       understand, remember and carry out fixed plans and goals when
 3                     performing routine and repetitive work.

 4                     6. The claimant has no past relevant work (20 CFR 404.1565 and
                       416.965).
 5
                       7. The claimant was born [in] 1992 and was 21 years old, which is
 6                     defined as a younger individual age 18-49, on the alleged disability
                       onset date (20 CFR 404.1563 and 416.963).
 7
                       8. The claimant has at least a high school education and is able to
 8                     communicate in English (20 CFR 404.1564 and 416.964).

 9                     9. Transferability of job skills is not an issue because the claimant
                       does not have past relevant work (20 CFR 404.1568 and 416.968).
10
                       10. Considering the claimant’s age, education, work experience, and
11                     residual functional capacity, there are jobs that exist in significant
                       numbers in the national economy that the claimant can perform (20
12                     CFR 404.1569, 404.1569(a), 416.969, and 416.969(a)).

13                     11. The claimant has not been under a disability, as defined in the
                       Social Security Act, from January 1, 2014, through the date of this
14                     decision (20 CFR 404.1520(g) and 416.920(g)).

15   (Id. at 22-31.)

16           On March 12, 2018, the Appeals Council denied plaintiff’s request for review of the

17   ALJ’s April 7, 2017 decision. (Id. at 1-5.) Plaintiff sought judicial review pursuant to 42 U.S.C.

18   § 405(g) by filing the complaint in this action on May 15, 2018. (ECF. No. 1.)

19                                            LEGAL STANDARD

20           “The district court reviews the Commissioner’s final decision for substantial evidence,

21   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

22   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).

23   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

24   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

25   Chater, 108 F.3d 978, 980 (9th Cir. 1997).

26           “[A] reviewing court must consider the entire record as a whole and may not affirm

27   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,

28   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.
                                                          3
 1   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

 2   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d

 3   1072, 1075 (9th Cir. 2002).

 4            A five-step evaluation process is used to determine whether a claimant is disabled. 20

 5   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

 6   process has been summarized as follows:

 7                    Step one: Is the claimant engaging in substantial gainful activity? If
                      so, the claimant is found not disabled. If not, proceed to step two.
 8
                      Step two: Does the claimant have a “severe” impairment? If so,
 9                    proceed to step three. If not, then a finding of not disabled is
                      appropriate.
10
                      Step three: Does the claimant’s impairment or combination of
11                    impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                      Subpt. P, App. 1? If so, the claimant is automatically determined
12                    disabled. If not, proceed to step four.
13                    Step four: Is the claimant capable of performing his past work? If
                      so, the claimant is not disabled. If not, proceed to step five.
14
                      Step five: Does the claimant have the residual functional capacity to
15                    perform any other work? If so, the claimant is not disabled. If not,
                      the claimant is disabled.
16

17   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

18            The claimant bears the burden of proof in the first four steps of the sequential evaluation

19   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

20   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,
21   1098 (9th Cir. 1999).

22                                              APPLICATION

23            Plaintiff’s pending motion argues that the ALJ committed the following two principal

24   errors: (1) the ALJ improperly rejected witness testimony; and (2) the ALJ erroneously found that

25   plaintiff did not meet a Listing Impairment.3 (Pl.’s MSJ (ECF No. 16) at 8-21.4)

26
     3
         The court has reordered plaintiff’s claims for purposes of clarity and efficiency.
27
     4
       Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28
     system and not to page numbers assigned by the parties.
                                                       4
 1   I.     Witness Testimony

 2          A.      Plaintiff’s Subjective Testimony

 3          Plaintiff’s motion for summary judgment challenges the ALJ’s treatment of plaintiff’s

 4   subjective testimony. (Pl.’s MSJ (ECF No. 16) at 16-21.) The Ninth Circuit has summarized the

 5   ALJ’s task with respect to assessing a claimant’s credibility as follows:

 6                  To determine whether a claimant’s testimony regarding subjective
                    pain or symptoms is credible, an ALJ must engage in a two-step
 7                  analysis. First, the ALJ must determine whether the claimant has
                    presented objective medical evidence of an underlying impairment
 8                  which could reasonably be expected to produce the pain or other
                    symptoms alleged. The claimant, however, need not show that her
 9                  impairment could reasonably be expected to cause the severity of the
                    symptom she has alleged; she need only show that it could
10                  reasonably have caused some degree of the symptom. Thus, the ALJ
                    may not reject subjective symptom testimony . . . simply because
11                  there is no showing that the impairment can reasonably produce the
                    degree of symptom alleged.
12
                    Second, if the claimant meets this first test, and there is no evidence
13                  of malingering, the ALJ can reject the claimant’s testimony about the
                    severity of her symptoms only by offering specific, clear and
14                  convincing reasons for doing so[.]
15   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks

16   omitted). “The clear and convincing standard is the most demanding required in Social Security

17   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At

18   the same time, the ALJ is not required to believe every allegation of disabling pain, or else

19   disability benefits would be available for the asking[.]” Molina v. Astrue, 674 F.3d 1104, 1112

20   (9th Cir. 2012).
21          “The ALJ must specifically identify what testimony is credible and what testimony

22   undermines the claimant’s complaints.”5 Valentine v. Commissioner Social Sec. Admin., 574

23   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

24

25
     5
       In March 2016, Social Security Ruling (“SSR”) 16-3p went into effect. “This ruling makes
     clear what our precedent already required: that assessments of an individual’s testimony by an
26   ALJ are designed to ‘evaluate the intensity and persistence of symptoms after the ALJ finds that
     the individual has a medically determinable impairment(s) that could reasonably be expected to
27   produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character
     and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting SSR
28
     16-3p) (alterations omitted).
                                                       5
 1   599 (9th Cir. 1999)). In weighing a claimant’s credibility, an ALJ may consider, among other

 2   things, the “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s]

 3   testimony or between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work

 4   record, and testimony from physicians and third parties concerning the nature, severity, and effect

 5   of the symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59

 6   (9th Cir. 2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792

 7   (9th Cir. 1997)). If the ALJ’s credibility finding is supported by substantial evidence in the

 8   record, the court “may not engage in second-guessing.” Id.

 9           Here, the ALJ summarized plaintiff’s testimony as follows:

10                  The claimant alleges a combination of impairments causing chronic
                    fear, disturbances with others, and anger, accompanied by depression
11                  and anxiety, limiting activities of daily living, social functioning,
                    understand, remember or apply information as well as maintain
12                  concentration, persistence and pace. He testified to having paranoia,
                    hearing persons talking, believing there were cameras and
13                  microphones tracking him as well as anger problems. He has had
                    two episodes, November-December 2014 and November-December
14                  2016, where he needed to be hospitalized due to his mental problems.
                    He has a hard time communicating with people, speaking,
15                  concentrating and thinking. He isolates, is afraid to go places alone,
                    or out when it’s dark. Side effects of medications include nausea and
16                  headaches.
17   (Tr. at 26.)

18           The ALJ then concluded that plaintiff’s medically determinable impairments could

19   reasonably be expected to cause the symptoms alleged, but that plaintiff’s statements concerning

20   the intensity, persistence, and limiting effects of those symptoms were “not entirely consistent
21   with the medical evidence and other evidence in the record for the reason explained in [the]

22   decision.” (Id.) The ALJ based this determination on two principal findings.

23           The first reason asserted by the ALJ was that “findings at the time of mental status

24   examinations” did not “correspond to the level of mental health symptoms alleged while

25   [plaintiff’s] conditions are controlled and improved with the treatment he receives.” (Id.)

26   However, “after a claimant produces objective medical evidence of an underlying impairment, an
27   ALJ may not reject a claimant’s subjective complaints based solely on a lack of medical evidence

28   to fully corroborate the alleged severity” of the symptoms. Burch v. Barnhart, 400 F.3d 676, 680
                                                        6
 1   (9th Cir. 2005); see also Putz v. Astrue, 371 Fed. Appx. 801, 802-03 (9th Cir. 2010) (“Putz need

 2   not present objective medical evidence to demonstrate the severity of her fatigue.”); Lingenfelter,

 3   504 F.3d at 1036 (“the ALJ may not reject subjective symptom testimony . . . simply because

 4   there is no showing that the impairment can reasonably produce the degree of symptom

 5   alleged.”); Bunnell v. Sullivan, 947 F.2d 341, 347 (9th Cir. 1991) (“If an adjudicator could reject

 6   a claim for disability simply because a claimant fails to produce medical evidence supporting the

 7   severity of the pain, there would be no reason for an adjudicator to consider anything other than

 8   medical findings.”).

 9          Moreover,

10                  . . . it is error to reject a claimant’s testimony merely because
                    symptoms wax and wane in the course of treatment. Cycles of
11                  improvement and debilitating symptoms are a common occurrence,
                    and in such circumstances it is error for an ALJ to pick out a few
12                  isolated instances of improvement over a period of months or years
                    and to treat them as a basis for concluding a claimant is capable of
13                  working.
14   Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). “‘[T]he prognosis of chronic

15   schizophrenia may well include periods between acute bouts in which symptoms, while

16   controlled enough to permit life outside an institution, still prevent the patient from pursuing

17   normal employment.’” Esselstrom v. Chater, 67 F.3d 869, 872-73 (9th Cir. 1995) (quoting Pagan

18   v. Bowen, 862 F.2d 340, 343 (D.C. Cir. 1988)).

19          The second reason offered by the ALJ was that plaintiff’s testimony was “challenged by

20   the opinions of record of evaluating physicians.” (Id. at 29.) Those physicians, however, were
21   “non-examining” physicians who had “no access to the full medical records[.]” (Tr. at 29.)

22   Nonetheless, the ALJ asserted these opinion were supported, in part, by plaintiff’s “conservative

23   treatment[.]” (Id.) However, repeated psychiatric hospitalization is not conservative treatment.

24   See generally Kuharski v. Colvin, No. 2:12-cv-1055 AC, 2014 WL 3385183, at *4 (E.D. Cal. July

25   10, 2014) (“the Court affirms its finding that the ALJ’s reliance on the lack of hospitalization is

26   unreasonable and does not constitute a clear and convincing reason for rejecting plaintiff’s
27   credibility regarding his mental limitations”).

28   ////
                                                        7
 1           The ALJ also asserted that the non-examining physician opinions were supported by

 2   plaintiff’s “rather ordinary range of activities of daily living[.]” (Tr. at 29.) However,

 3                  [t]he critical differences between activities of daily living and
                    activities in a full-time job are that a person has more flexibility in
 4                  scheduling the former than the latter, can get help from other persons
                    ... and is not held to a minimum standard of performance, as she
 5                  would be by an employer. The failure to recognize these differences
                    is a recurrent, and deplorable, feature of opinions by administrative
 6                  law judges in social security disability cases.
 7   Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012). The Ninth Circuit “has repeatedly asserted

 8   that the mere fact that a plaintiff has carried on certain daily activities, such as grocery shopping,

 9   driving a car, or limited walking for exercise, does not in any way detract from her credibility as

10   to her overall disability. One does not need to be utterly incapacitated in order to be disabled.”

11   Vertigan v. Halter, 260 F.3d 1044, 1050 (9th Cir. 2001); see also Garrison, 759 F.3d at 1016

12   (citation omitted) (“[I]mpairments that would unquestionably preclude work and all the pressures

13   of a workplace environment will often be consistent with doing more than merely resting in bed

14   all day.”).

15           In this regard, the “nonexamining physicians’ conclusion, with nothing more, does not

16   constitute substantial evidence[.]” Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir. 1990). Perhaps

17   most importantly, plaintiff’s testimony was supported by ample evidence in the record. The

18   ALJ’s decision noted as much, stating:

19                  The record substantiates the claimant’s allegations of severe mental
                    impairments. Treating sources diagnosed major depressive disorder
20                  with psychotic features, or psychotic disorder, not otherwise
                    specified, schizoaffective disorder, along with a history of ADHD.
21                  He was treated with multiple psychiatric medications.
22   (Tr. at 26.) The ALJ’s decision repeatedly misstates that plaintiff was hospitalized as a result of

23   mental health impairments on two occasions. (Id. at 25, 26, 29.) Plaintiff was, in fact, admitted

24   for psychiatric hospitalization on four separate occasions.

25           On November 14, 2014, plaintiff was “admitted on a 5150 for danger to self, danger to

26   others.” (Id. at 319.) The Woodland Police Department reported that plaintiff was “threatening
27   to batter his family members,” and “tried to cut himself with a blade superficially and then

28   reported he wanted to kill himself by cutting his wrist.” (Id. at 319.) Family members reported
                                                         8
 1   that plaintiff believed there were “cameras in his room and that they were selling his

 2   information.” (Id.) Plaintiff was discharged on November 19, 2014. (Id. at 324.)

 3          On December 4, 2014, plaintiff “was admitted on a 5150 due to danger to self.” (Id. at

 4   362.) Plaintiff “was having thoughts of suicide and complaining of auditory hallucinations. He

 5   was very confused, scared, making bizarre statements, ‘I feel my mouth move.’” (Id.) Plaintiff

 6   was discharged on December 13, 2014. (Id. at 365.)

 7          Plaintiff was again admitted on December 21, 2015. (Id. at 544.) Plaintiff “was not able

 8   to manage his symptoms of depression or anger,” and was experiencing “severe impairment in

 9   functioning.” (Id.) Plaintiff “was disorganized, agitated, and has been diagnosed with psychosis,

10   schizophrenia, schizoaffective disorder.” (Id.) Plaintiff was discharged on December 30, 2015.

11   (Id. at 546.) Plaintiff was once again admitted “on a 5150 hold do (sic) to erratic behavior at his

12   family’s home” on November 29, 2016. (Id. at 749.) Plaintiff exhibited “erratic, disorganized,

13   delusional, and pressured behavior[.]” (Id.) Plaintiff was discharged on December 8, 2016. (Id.)

14          And the record establishes that plaintiff experienced considerable impairment when not

15   hospitalized. On February 10, 2015, plaintiff reported that “he is still feeling like they are talking

16   about him[.]” (Id. at 459.) On June 23, 2015, plaintiff acknowledged experiencing suicidal and

17   homicidal ideation. (Id. at 609.) An October 21, 2015 mental status examination found plaintiff

18   to be “sad, irritable,” with suicidal ideation,” and “paranoid delusions that people talk about him.”

19   (Id. at 605.) On December 20, 2015, plaintiff was “escorted by Woodland PD and placed on a

20   5150 hold,” after “having auditory hallucinations and recent suicidal ideation[.]” (Id. at 563.)
21          For the reasons stated above, the court finds that the ALJ failed to provide a clear and

22   convincing reason for rejecting plaintiff’s testimony concerning plaintiff’s mental impairments.

23   Plaintiff, therefore, is entitled to summary judgment as to this claim.

24          B.      Lay Witness Testimony

25          Plaintiff’s motion for summary judgment also assert that the ALJ improperly rejected the

26   lay witness testimony offered by plaintiff’s mother. (Pl.’s MSJ (ECF No. 16) at 14-16.) The
27   testimony of lay witnesses, including family members and friends, reflecting their own

28   observations of how the claimant’s impairments affect his activities must be considered and
                                                        9
 1   discussed by the ALJ. Robbins, 466 F.3d at 885; Smolen, 80 F.3d at 1288; Sprague v. Bowen,

 2   812 F.2d 1226, 1232 (9th Cir. 1987). Persons who see the claimant on a daily basis are

 3   competent to testify as to their observations. Regennitter, 166 F.3d at 1298; Dodrill v. Shalala, 12

 4   F.3d 915, 918-19 (9th Cir. 1993). If the ALJ chooses to reject or discount the testimony of a lay

 5   witness, he or she must give reasons germane to each particular witness in doing so. Regennitter,

 6   166 F.3d at 1298; Dodrill, 12 F.3d at 919.

 7          The mere fact that a lay witness is a relative of the claimant cannot be a ground for

 8   rejecting the witness’s testimony. Regennitter, 166 F.3d at 1298; Smolen, 80 F.3d at 1289.

 9   Moreover, “the reasons ‘germane to each witness’ must be specific.” Bruce v. Astrue, 557 F.3d

10   1113, 1115 (9th Cir. 2009) (quoting Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir. 2006)).

11   However, the ALJ may cite the same reasons for rejecting plaintiff’s statements to reject third-

12   party statements where the statements are similar. See Valentine, 574 F.3d at 694 (approving

13   rejection of a third-party family member’s testimony, which was similar to the claimant’s, for the

14   same reasons given for rejection of the claimant’s complaints).

15          Here, the ALJ acknowledged the lay witness testimony, characterizing it as “similar to the

16   claimant’s allegations.” (Tr. at 30.) The ALJ, however, accorded the testimony “no weight” for

17   two reasons. One reason was the ALJ’s finding that plaintiff’s mother was not “an acceptable

18   medical source.” (Id.) “This statement is clearly erroneous. Lay witness testimony is by

19   definition testimony not provided by an acceptable medical source.” Gonzales v. Berryhill, No.

20   2:15-cv-1771 DB, 2017 WL 1079913, at *9 (E.D. Cal. Mar. 21, 2017).
21          The other reason offered by the ALJ for affording no weight to the lay witness testimony

22   was the finding that the testimony was “not fully supported by the evidence” reviewed in

23   connection with the ALJ’s analysis of plaintiff’s testimony. (Tr. at 30.) As noted above, the ALJ

24   erroneously rejected plaintiff’s testimony concerning plaintiff’s mental limitations. That

25   erroneous analysis cannot serve as a germane reason to reject the lay witness testimony

26   concerning plaintiff’s mental limitations. See generally Robbins v. Social Sec. Admin., 466 F.3d
27   880, 885 (9th Cir. 2006) (“Because the ALJ did not make a legally sufficient adverse credibility

28   finding with regard to Robbins’s own testimony, we cannot say with respect to Rodney’s
                                                      10
 1   testimony that no reasonable ALJ, when fully crediting the testimony, could have reached a

 2   different disability determination.”).

 3          Accordingly, the ALJ failed to provide a germane reason for rejecting the lay witness

 4   testimony. Plaintiff, therefore, is also entitled to summary judgment on this claim.

 5   II.    Listing Impairment

 6          At step three of the sequential evaluation, the ALJ must determine whether a claimant’s

 7   impairment or impairments meet or equal one of the specific impairments set forth in the Listings.

 8   20 C.F.R. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). The physical and mental conditions

 9   contained in the Listings are considered so severe that “they are irrebuttably presumed disabling,

10   without any specific finding as to the claimant’s ability to perform his past relevant work or any

11   other jobs.” Lester, 81 F.3d at 828. The Listings were “designed to operate as a presumption of

12   disability that makes further inquiry unnecessary.” Sullivan v. Zebley, 493 U.S. 521, 532 (1990);

13   see also Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir. 2001). If a claimant shows that his

14   impairments meet or equal a Listing, he will be found presumptively disabled. 20 C.F.R. §§

15   404.1525-404.1526, 416.925-416.926.

16          The claimant bears the burden of establishing a prima facie case of disability under the

17   Listings. See Thomas v. Barnhart, 278 F.3d 947, 955 (9th Cir. 2002). To “meet” a listed

18   impairment, the claimant must establish that his condition satisfies each element of the listed

19   impairment. See Zebley, 493 U.S. at 530; Tackett v. Apfel, 180 F.3d 1094, 1099 (9th Cir. 1999).

20   To “equal” a listed impairment, the claimant “must establish symptoms, signs, and laboratory
21   findings” at least equal in severity and duration to each element of the listed impairment. Id.

22          “An ALJ must evaluate the relevant evidence before concluding that a claimant’s

23   impairments do not meet or equal a listed impairment.” Lewis, 236 F.3d at 512 (citing Marcia v.

24   Sullivan, 900 F.2d 172, 176 (9th Cir. 1990) (“We hold that, in determining whether a claimant

25   equals a listing under step three of the Secretary’s disability evaluation process, the ALJ must

26   explain adequately his evaluation of alternative tests and the combined effects of the
27   impairments.”)).

28   ////
                                                       11
 1          Moreover, an “ALJ must provide a discussion of the evidence and an explanation of

 2   reasoning for his conclusion sufficient to enable meaningful judicial review.” Diaz v.

 3   Commissioner of Social Sec., 577 F.3d 500, 504 (3rd Cir. 2009) (quotation omitted); see also

 4   Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013) (“The ALJ’s decision regarding the

 5   applicability of Listing 1.04A is devoid of reasoning. . . . This insufficient legal analysis makes it

 6   impossible for a reviewing court to evaluate whether substantial evidence supports the ALJ’s

 7   findings.”).

 8          Here, at step three of the sequential evaluation the ALJ found that plaintiff’s “mental

 9   impairments, considered singly and in combination, do not meet or medically equal the criteria of

10   listings 12.03, 12.04, and 12.11.”6 (Tr. at 24.) In this regard, the ALJ found as follows:

11                  In making this finding, I have considered whether the “paragraph B”
                    criteria are satisfied. To satisfy the “paragraph B” criteria, the mental
12                  impairments must result in at least one extreme or two marked
                    limitations in a broad area of functioning which are: understanding,
13                  remembering, or applying information; interacting with others;
                    concentrating, persisting, or maintaining pace; or adapting or
14                  managing themselves. A marked limitation means functioning in
                    this area independently, appropriately, effectively, and on a sustained
15                  basis is seriously limited. An extreme limitation is the inability to
                    function independently, appropriately or effectively, and on a
16                  sustained basis.
17                  In understanding, remembering, or applying information, the
                    claimant has mild limitations. He is independent in self-care and can
18                  perform light household chores. He shops and uses a bus for
                    transportation. He attends community college and is within few
19                  classes of transferring to a university, can use a smart phone and a
                    computer.      He demonstrates an ability to attend medical
20                  appointments, represent his interests with regard to physical and
                    mental conditions, discuss and evaluate prescribed medications or
21                  other treatment modalities, all of which evidences mild limitations in
                    the capacity to understand, remember or apply information (Exhibit
22                  SE-6E, SF, 7F- 8F, l0F-llF, 13F-14F and hearing testimony).
23   ////

24   6
       According to the regulations applicable at the time of the ALJ’s decision, Listing 12.03
25   concerned “Schizophrenia spectrum and other psychotic disorders.” 20 C.F.R. Pt. 404, Subpt. P,
     App. 1, 12.03 (Mar. 27, 2017). Listing 12.04 concerned “[d]epressive, bipolar and related
26   disorders . . . characterized by an irritable, depressed, elevated, or expansive mood, or by a loss of
     interest or pleasure in all or almost all activities, causing a clinically significant decline in
27   functioning.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.04 (Mar. 27, 2017). And Listing 12.11
     concerned “[n]eurodevelopmental disorders.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.11 (Mar.
28
     27, 2017).
                                                           12
 1                     In interacting with others, the claimant has moderate limitations. He
                       lives and spends time with family, his parents and sisters, but has
 2                     hallucinations about people hacking his computer, is paranoid about
                       other people in class, or neighbors and anger which cause problems
 3                     with others. He has a single friend. Overall I find moderate social
                       limitations (Exhibit SE-6E, SF, 7F-8F, l0F-1lF, 13F-14F and hearing
 4                     testimony).

 5                     As for adapting or managing oneself, the claimant has experienced
                       moderate limitations. Claimant generally sustains ordinary life
 6                     activities in and about his home however has two episodes of
                       decompensation during the period at issue, necessitating
 7                     hospitalization and treatment until stabilized (Exhibit 6E, 12F and
                       15F).
 8
                       Because the claimant’s mental impairments do not cause at least two
 9                     “marked” limitations or one “extreme” limitation, the “paragraph B”
                       criteria are not satisfied.
10
                       The claimant’s mental impairments do not satisfy the paragraph “C”
11                     criteria of the applicable mental disorder listings. The record does
                       not establish that the claimant has only marginal capacity to make
12                     adjustments, that is, a minimal capacity to adapt to changes in the
                       claimant’s environment or to demands that are not already part of the
13                     claimant's daily life. The evidence of record regarding his ability to
                       understand, remember and apply information as well as in
14                     concentrating, persisting, or maintaining pace for a rather ordinary
                       range of activities of daily living, being a community college student,
15                     able to effectively seek and register for classes, attend, do homework,
                       use a bus for transportation, shop, as well as play video games for
16                     hours at a time, online chat, use a phone for game playing, along his
                       generally within normal interactions in his social environments
17                     (home, school and at treatment facilities), as well as his capacity to
                       adapt and manage himself without (sic) only two episodes of
18                     exacerbation with psychiatric hospitalizations, supports this finding.

19   (Tr. at 24-25.)

20          An ALJ’s step three finding is based, in part, on “[e]vidence from [plaintiff] and people

21   who know [the plaintiff].” 12.00(C)(3). 20 C.F.R. Pt. 404, Subpt. P, App. 1, 12.00(C)(3) (Mar.

22   27, 2017). Here, the ALJ erroneously rejected plaintiff’s testimony and the testimony of

23   plaintiff’s mother. And, as noted above, it appears the ALJ misunderstood the evidence as it

24   relates to the number of times plaintiff was hospitalized.

25          Moreover, it is difficult understand how the ALJ reached some findings in light of the

26   evidence of record. For example, the ALJ found that plaintiff experienced only “moderate

27   limitations” in adapting or managing oneself because plaintiff “sustains ordinary life activities in

28   and about his home” while admitting that plaintiff experienced “two episodes of decompensation
                                                          13
 1   . . . necessitating hospitalization[.]” (Tr. at 24). The ALJ also found that plaintiff had only

 2   “moderate limitations” in interacting with others. (Id.) The ALJ based this finding on plaintiff’s

 3   ability to live with and spend time with family but acknowledged that plaintiff “has hallucinations

 4   about people hacking his computer, is paranoid about other people in class, or neighbors and

 5   anger which cause problems with others.” (Id.)

 6          A “moderate limitation” equates to a finding that plaintiff’s “functioning in this area

 7   independently, appropriately, effectively, and on a sustained basis is fair.” 20 C.F.R. Pt. 404,

 8   Subpt. P, App. 1 12.00(F)(2)(c). It is not clear how plaintiff’s symptoms of hallucinations,

 9   paranoia, suicidal, and homicidal ideation can be properly characterized as allowing for “fair”

10   functioning on a sustained basis—even assuming plaintiff had only experienced two

11   hospitalizations, let alone four. Again, this seeming incongruity may be the result of the ALJ’s

12   erroneous rejection of the testimony offered by plaintiff and plaintiff’s mother.

13          Nonetheless, on this record the court cannot say that the ALJ’s step three finding is free

14   from error and supported by substantial evidence in the record. Accordingly, plaintiff is also

15   entitled to summary judgment on this claim.

16                                             CONCLUSION

17          After having found error, “‘[t]he decision whether to remand a case for additional

18   evidence, or simply to award benefits[,] is within the discretion of the court.’” Trevizo, 871 F.3d

19   at 682 (quoting Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987)). A case may be

20   remanded under the “credit-as-true” rule for an award of benefits where:
21                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed to
22                  provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
23                  discredited evidence were credited as true, the ALJ would be
                    required to find the claimant disabled on remand.
24

25   Garrison, 759 F.3d at 1020.

26          Even where all the conditions for the “credit-as-true” rule are met, the court retains
27   “flexibility to remand for further proceedings when the record as a whole creates serious doubt as

28   to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at
                                                       14
 1   1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court

 2   concludes that further administrative proceedings would serve no useful purpose, it may not

 3   remand with a direction to provide benefits.”); Treichler v. Commissioner of Social Sec. Admin.,

 4   775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the record is

 5   uncertain and ambiguous, the proper approach is to remand the case to the agency.”).

 6           Here, the court cannot say that further proceedings would serve no useful purposes. This

 7   is especially true as the record appears to lack an opinion from a treating or examining physician.

 8           Accordingly, IT IS HEREBY ORDERED that:

 9           1. Plaintiff’s motion for summary judgment (ECF No. 16) is granted;

10           2. Defendant’s cross-motion for summary judgment (ECF No. 21) is denied;

11           3. The Commissioner’s decision is reversed;

12           4. This matter is remanded for further proceedings consistent with this order; and

13           5. The Clerk of the Court shall enter judgment for plaintiff, and close this case.

14   Dated: September 18, 2019
15

16

17

18

19

20
21

22   DLB:6
     DB\orders\orders.soc sec\diaz1225.ord
23

24

25

26
27

28
                                                       15
